Title: John Barnes to Thomas Jefferson, 26 February 1812
From: Barnes, John
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     George Town 
                     26th Febuary 1812.
          
		   
		  
		  
		  since the receipt of Mr Geo Taylors Advises respecting Bills of exchange on Paris, I have made sundry inquiries at Baltimore &a but have not obtained any satisfactory Accot—even those few who are disposed to draw—I find ask a high advance say 10 per Cent above par—Under present Circumstance I should presume it adviseable to wait a Mo or two—in expectation of a more favorable change of Circumstances in the Political as well, the Commercial transaction depending—and shd a favorable Opporty present you to inform the good Genl least he might Attribute this delay—to some Neglect—of mine—
          most Respectfully
          I am Dear Sir your very Obedt
                  John Barnes.
        